Title: To James Madison from George Joy, 5 October 1809 (Abstract)
From: Joy, George
To: Madison, James


5 October 1809, Gothenburg, Sweden. Transmits copy of his letter to JM of 9 Sept. Awaits in Gothenburg the arrival of “the Documents necessary to support my Pretensions,” which have been delayed by irregular mail and wartime interruptions. If he does not receive papers within forty-eight hours, proposes proceeding to Copenhagen without them. The wind and weather make it possible that the American ship that will carry his letter “going North about should arrive before many that were ready to leave England a Month Ago.”
